Citation Nr: 0416472	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  01-09 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart condition as 
secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a June 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In that decision, 
the RO denied the veteran's claims for service connection for 
post-traumatic stress disorder (PTSD) and for a heart 
condition.  In a September 2003 decision, the Board granted 
service connection for PTSD.  Since the veteran has not 
initiated an appeal with respect to the assigned rating for 
his service-connected PTSD, that issue is not before the 
Board. 

The Board developed the record on its own on two prior 
occasions, pursuant to 38 C.F.R. § 19.9(a)(2)(ii), by 
scheduling the veteran for VA examinations to determine 
whether his heart condition was caused or aggravated by his 
service-connected PTSD.  Those examinations were conducted in 
January 2003 and May 2003.  The Board then remanded the case 
in September 2003 and instructed the RO to adjudicate the 
veteran's claim with consideration of the newly submitted 
evidence.  The case is once again before the Board for 
review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  There is no medical evidence that the veteran's heart 
condition had its onset in service or within one year of 
service. 

3.  There is no medical evidence that the veteran's heart 
condition was caused by his service-connected PTSD. 

4.  A medical examiner reviewed the claims file and 
determined that the veteran's heart condition was aggravated 
by his service-connected PTSD.

CONCLUSION OF LAW

The veteran's coronary artery disease, status postoperative 
coronary artery bypass grafting, has been aggravated by his 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection a heart condition.  
In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of the evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claim by means of a rating 
decision issued in June 2000, a Statement of the Case issued 
in September 2000, Supplemental Statements of the Case issued 
in September 2001 and December 2003, as various letters by 
the RO and the Board.  

The Board finds that the rating decision informed the veteran 
of the basis for the denial of his claim and of the type of 
evidence that he needed to submit.  The Statement of the Case 
and Supplemental Statements of the Case also notified him of 
all regulations pertinent to his claim, informed him of the 
reasons for the denial, and provided him with additional 
opportunity to present evidence and argument in support of 
his claim.  In addition, the rating decisions, Statement of 
the Case and Supplemental Statements of the Case advised the 
veteran of the evidence necessary to support his claim.  
Letters by the RO dated in February 1999, December 1999, and 
September 2001 also notified the veteran of the respective 
duties of the VA and of the veteran in obtaining that 
evidence.  Therefore, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103 of the new statute have 
been satisfied. 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
initial RO decision was made prior to the enactment of the 
VCAA.  The VA believes that the Pelegrini decision is 
incorrect as it applies to cases where the initial RO 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

While the notice provided to the veteran was not given prior 
to the first RO adjudication of the claim, it fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the VA notices.  In response to the 
VA notices, moreover, the veteran and his representative have 
not indicated that there is any additional evidence that 
needs to be obtained in order to fairly decide his claim.  
Under these circumstances, the Board finds that the veteran 
will not be prejudiced by the Board proceeding with a 
decision. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all medical records identified by the veteran and 
his representative.  The Board also developed the record on 
it own by affording the veteran two VA examinations to 
determine the etiology and date of onset of the veteran's 
heart condition.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 

II.  Discussion

A September 2003 Board decision granted service connection 
for PTSD.  The veteran now claims that he suffers from a 
heart condition that was either caused or permanently 
aggravated by his service-connected PTSD.  For the reasons 
set forth below, the Board finds that the evidence supports 
the veteran's claim for service connection for a heart 
condition based on aggravation.   

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection also may be granted for a chronic disease, 
such as heart disease, if the disease if manifested to a 
compensable degree (10 percent) within one year following 
service.  This presumption can be rebutted by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the veteran's service medical records made no 
reference to heart problems.  Of particular relevance, a 
separation examination report dated August 1968 noted that 
the veteran's heart was normal and that his blood pressure 
was 128/68.  Thus, no chronic heart condition was present in 
service.  There is also no evidence of a chronic heart 
condition during the one-year presumptive period after 
service.  

The record reflects that the veteran was first diagnosed with 
coronary artery disease in 1986, at which time a percutaneous 
angioplasty was performed.  In January 1991, he as admitted 
to Holy Cross Hospital for an episode involving substernal 
chest pain.  Another angioplasty was performed after a 
cardiac catheterization showed recurrence of his coronary 
artery disease.  He was readmitted in May 1991 for complaints 
of a burning sensation in his chest with activity.  Although 
he was exercising and following diet, it was noted that the 
disease had apparently progressed.  A coronary artery 
angiogram showed evidence of worsening and progression of the 
disease.  As a result, triple coronary artery bypass grafts 
were performed.  The final diagnoses were (1) severe 2-vessel 
coronary artery disease, (2) crescendo angina, and (3) 
hypercholesterolemia.  

The veteran received no treatment until he was admitted to 
Coral Springs Medical Center in June 1998 for complaints of 
chest pain.  The veteran reported that he was merely standing 
at the sink when he developed a retrosternal chest 
tightening.  He also became diaphoretic and slightly light-
headed.  He said he called 911 after he took two 
nitroglycerine pills without relief.  It was noted that the 
veteran was anxious at the time of admission.  An EKG showed 
sinus rhythm with nonspecific ST-T wave changes.   There was 
no enzyme evidence of acute myocardial infarction.  The 
diagnostic assessment included chest pain, previous bypass, 
and probable hyperlipidemia as per the patient.  It was noted 
that the veteran was seven years post bypass and was lost to 
medical follow-up.  It was determined that the veteran now 
required careful follow-up and likely therapy for his 
hyperlipidemia.  It was also recommended that he be managed 
on beta blockers.  The veteran was then referred back to the 
VA hospital, where a pharmacologic stress test was normal.  

The veteran was readmitted to Coral Springs Medical Center in 
August 1998 for a two-day history of chest pressure and mild 
nausea.  He came to the emergency room complaining of 
lightheadedness and dizziness but denied pain, shortness of 
breath, palpitations, and diaphoresis.  His exercise 
tolerance was limited due to general lethargy and fatigue, 
which he attributed to PTSD.  It was noted that he had no 
history of diabetes or hypertension, that he had not smoked 
in several years, and that he did not drink alcohol.  An EKG 
showed sinus bradycardia.  The diagnostic impression was (1) 
chest pain, possible angina pectoris; (2) atherosclerotic 
heart disease, status post coronary artery bypass graft in 
1991; (3) questionable hyperlipidemia; and (4) history of 
possible PTSD. 

During this time, the veteran was also diagnosed with severe 
PTSD.  A September 1998 VA outpatient treatment report, for 
example, noted the veteran's history of atherosclerotic heart 
disease and severe PTSD.  VA examiners in December 2002 and 
April 2003 also determined that the veteran had PTSD.  

The veteran was afforded a VA examination in January 2003 to 
determine the likely relationship between his heart condition 
and his service-connected PTSD.  The examiner recorded the 
veteran's history and current complaints involving episodes 
of anginal symptoms.  The veteran reported that his symptoms 
would occur mainly with exertion and were relieved by 
nitroglycerin tablets.  The veteran also described increased 
anginal symptoms with increased periods of stress and 
anxiety, which he attributed to PTSD.  Based on a review of 
the veteran's history as well as findings from a physical 
examination, the examiner concluded that the veteran had 
evidence of coronary artery disease.  The examiner concluded 
that the veteran's heart condition was not due to or a result 
of PTSD.  However, the examiner commented that, "It is at 
least as likely as not that the [veteran's] increased stress 
and anxiety may contribute to his anginal symptoms."

Based on the ambiguity of the above opinion, the Board 
requested that the same examiner review the report and offer 
an opinion as to whether it is at least as likely as not that 
the veteran's heart condition is proximately due to, is the 
result of, or has been permanently aggravated by his service-
connected PTSD.  In a May 2003 report, a different VA 
examining physician explained that the physician who examined 
the veteran in January 2003 was no longer available and that 
he would review the record and answer the questions posed by 
the Board.  

First, the examiner indicated that it was too speculative for 
him to say whether the veteran's heart condition had its 
onset in service or during the one-year presumptive period 
after service.  He also explained that it was too speculative 
for him to answer whether it was at least as likely as not 
that the veteran's heart condition was proximately due to 
PTSD.   The examiner explained that the veteran had five of 
the major cardiac risk factors, including hypertension, a 
history of smoking, a family history of cardiac disease, 
elevated lipids, and obesity.  The examiner also explained 
that there was not enough scientific data to support the 
theory of PTSD being a significant cause of cardiovascular 
disease. 

However, the examiner explained that "the Medical Press has 
reported that stress did play a strong role in exacerbation 
of heart disease."  Turning to the question of whether the 
veteran's heart condition has been permanently aggravated by 
PTSD, the examiner provided the following opinion:

My well considered and strongest feeling at this 
time with all recent information, up-to-date in the 
2003, I believe that it is as likely as not that 
this considerable amount of stress in the format of 
PTSD which blurs reality and tends to unreasonably 
and blindly at times frighten and stress the 
individual who has the condition.  In my opinion, 
it has got to be better than 50-60% chance, that it 
is extremely harmful in persons who have 
significant cardiovascular disease.  This record 
discussing his heart is fraught with references 
from years ago of the chest pain during these 
episodes of shortness of breath.  

His cardiovascular condition has changed 
significantly since he had his three-vessel 
coronary bypass graft in 1991 and he is back with 
very, very significant disease.  Again in my 
opinion, I think that this [veteran] is in some of 
the stress [sic].  His blood pressure is back to 
normal.  His heart was bypassed appropriately and 
did not require further workup in terms of surgery 
and he had stopped smoking well prior to the 
surgery, which adds another 10 or 11 years now 
beyond the period where he stopped.  So he is [sic] 
eliminated three major cardiac risk factors and his 
heart is getting worse.  His angina is getting 
worse more frequently.  He has shortness of breath 
walking short distances and cannot even climb one 
flight of stairs.  Therefore, the only true 
constant here that remains is the continuing stress 
of PTSD. 

Unfortunately, the examiner was not able to quantify the 
degree of additional impairment to the veteran's heart 
condition resulting from the aggravation due to PTSD-related 
stress. 

Based on the foregoing, the Board finds that the evidence 
supports a finding that the veteran's heart condition was 
aggravated by his PTSD.  There is no medical evidence that 
the veteran's heart condition had its onset either in service 
or during the one-year presumptive period, or that it was 
caused by the veteran's service-connected PTSD.  It appears 
that the veteran's heart condition was first diagnosed in 
1986, approximately eighteen years after his separation from 
active duty.  VA examiners also determined that it was not 
caused by the veteran's PTSD.  

However, medical evidence indicates that the veteran's heart 
condition was permanently aggravated by his service-connected 
PTSD.  In January 2003, for example, a VA examiner stated 
that, "It is at least as likely as not that the [veteran's] 
increased stress and anxiety may contribute to his anginal 
symptoms."  Another VA examiner in May 2003 also opined that 
the veteran's heart condition was aggravated by PTSD.  Since 
these opinions were based on a review of the claims file, the 
Board affords them significant probative value.  Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches.... As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the [Board as] 
adjudicators. . .").

Accordingly, the Board finds that service connection is 
warranted for the aggravation of the veteran's coronary 
artery disease, status postoperative coronary artery bypass 
grafting due to his service-connected PTSD.  In other words, 
the veteran should be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability that existed prior to the aggravation as a 
result of his PTSD.


ORDER

Service connection for aggravation of the veteran's coronary 
artery disease, status postoperative coronary artery bypass 
grafting, is granted




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



